Citation Nr: 1643487	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a left eye cataract.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to a compensable rating for left hilar calcification lung scars, status post tuberculosis.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; and entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae scarring, are the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1986.  He also had a period of active duty for training (ACDUTRA) from March to August 1977.  He received the Army Commendation Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2012 rating decision of the Anchorage, Alaska, RO of the VA.  

The Veteran appeared at a hearing before the undersigned in December 2014.  

In March 2015, the Board granted the petition to reopen the claim of service connection for left eye cataract, and remanded the underlying claim of service connection for left eye cataract and the other claims on appeal for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  A left eye cataract was noted upon entry into service. 

2.  The probative and persuasive evidence fails to demonstrate that the Veteran's pre-existing left eye cataract permanently increased in severity during his military service.

3.  The Veteran's current right shoulder disability is not attributable to his active service.

4.  The Veteran does not experience any symptoms from his left hilar calcification lung scars, status post tuberculosis.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing left eye cataract was not aggravated during the Veteran's military service.  38 U.S.C.A. §§ 101 (24), 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.385 (2015).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a compensable schedular rating for left hilar calcification lung scars, status post tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code (DC) 6731 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). 

A standard July 2009 and January 2012 letters satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service private and VA treatment records have also been obtained, as well as VA examination reports.  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103 (c) (2)). 

At the Veteran's December 2014 Board hearing, the undersigned asked the Veteran about treatment rendered for his left hilar calcification lung scars, status post tuberculosis and its severity, and asked detailed questions pertaining to the in-service injuries for his left eye and right shoulder disabilities.  The Veteran generally showed understanding of what was necessary to substantiate his claims.  Moreover, there has been no allegation of a failure to comply with Bryant duties.  Therefore, the Board finds that the Bryant duties were met.

Pursuant to the Board's March 2015 remand, more recent VA treatment records were obtained.  In addition, the Veteran was also scheduled for a VA respiratory examination in June 2015 to assess the severity of his service-connected left hilar calcification lung scars, with an addendum in October 2015; and obtained an addendum opinion for the Veteran's left eye cataract in June 2015 and August 2015.  The examination reports are sufficient evidence for deciding the claim; and they are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The development outlined in the March 2015 Board remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1131.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2015). 

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-96.  In that case, the presumption of aggravation under 38 U.S.C.A. § 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. §1153; see also 38 C.F.R. § 3.306  (2006); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Veterans who serve on regular active duty are entitled to the presumptions of soundness and aggravation.  38 C.F.R. §§ 3.304 (b), 3.306.  However, the presumption of soundness only applies to an appellant whose claim is based on a period of ACDUTRA if veteran status has been established based on a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Nonetheless, the presumption of aggravation does not apply for periods of ACDUTRA or INACDUTRA, even if the claimant achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010). 

Thus, in the instant case, in order to show that preexisting left eye cataract was aggravated during periods of ACDUTRA and/or INACDUTRA in addition to his period of active service, the Veteran has the burden to prove both elements of aggravation: 1) that there was an increase in disability as to a pre-existing injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §§ 101 (24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).

Left Eye Cataract

The Veteran contends that his pre-existing left eye cataract was permanently worsened as a result of an in-service head injury.

Service treatment records (STRs) reflected a December 1976 enlistment examination with normal evaluations and distant vision of 20/20 in the right eye and 20/40 in the left eye.  An August 1977 separation examination revealed normal evaluations and distant vision of 20/20 for both eyes.  A July 1978 enlistment report of medical examination noted congenital cataracts and amblyopia in the left eye, as well as distant vison of 20/20 in the right eye and 20/80 in the left eye.  In May 1980, the Veteran complained of blurred vision in the left eye for two years.  The physician noted no objective findings, and distant vision of 20/15 in the right eye and 20/100 in the left eye.  The Veteran was diagnosed with congenital cataracts.  In March 1981, the Veteran was again diagnosed with congenital cataracts in the left eye, with distant vision of 20/60.  In July 1984, the Veteran was again diagnosed with left eye cataracts.

Private treatment records in April 2007 reflected angle closure glaucoma of the left eye, likely chronic and secondary to previous injury, possibly as a child when the Veteran was hit with a cricket ball.  The physician also noted bilateral cataracts nuclear sclerosis.  In June 2007, the Veteran reported a past medical history of cataracts, starting approximately 25 years ago (about 1982) after trauma to the left side.  Visual acuity was 20/25 in the right eye and 20/50 in the left eye.  The examiner diagnosed him with cataract nuclear sclerosis of the left eye and discussed surgery.  In November 2007, the physician noted that the Veteran had past eye trauma with a cricket ball and that he had known cataracts in the left eye.  

A January 2009 VA examination report reflected that in 1989 the Veteran was struck in the left forehead and eye area while in service when something fell on him, and that he was told he had a "scar" in his left eye.  On examination, his corrected visual acuity was 20/20 in the right eye and 20/100 in the left eye.  The examiner concluded that the Veteran had "near-absolute glaucoma" in the left eye, and had a visually insignificant cataract in the left eye.  He opined that the Veteran was a poor historian, and that since he had not received the claims file, he was unable to say what led to the Veteran's "apparent attack of angle closure."

A June 2009 VA examination report reflected that the examiner reviewed the Veteran's claims file and conducted an in-person interview and examination of the Veteran.  He noted that the Veteran reported being struck in the left eye with a cricket ball as a child, and that he was struck in the left eye when an object fell out of a truck during service.  He noted that the Veteran was diagnosed and treated for acute angle glaucoma in 2007, and that his doctor postulated that the glaucoma stemmed from a traumatic etiology.  On examination, the Veteran's corrected visual acuity was 20/25 for the right eye and 20/80 for the left eye.  He concluded that the Veteran had "near-absolute glaucoma in the left eye, secondary to angle closer glaucoma," and that he also had "what [appeared] to be traumatic cataract in his left eye."  He opined that there had been "no progression of field loss" for the Veteran's glaucoma between April 2007and January 2009, and stated that as he had not dilated the Veteran's eyes in January 2009, he could not opine whether his left eye cataract was currently the same or worse.

At his December 2014 hearing before the Board, the Veteran testified that his left eye cataract was aggravated during service.

A June 2015 VA examination report reflected that the examiner had previously seen the Veteran in January and June 2009.  The examiner noted that the Veteran had a diagnosis of congenital cataract in the left eye when he entered service, and that the initial examiner was in the "best position to judge the nature of the cataract and obtain the best history."  He explained that congenital cataracts "frequently produce amblyopia, so that vision remains impaired even if the cataract is eventually removed," but that a traumatic cataract occurring before age five can also produce amblyopia.  He noted that the Veteran had been struck in the eye by a cricket ball as a child, and had also suffered additional injury in the military when he fell out of a truck and struck his left forehead and eye area.  Nevertheless, the examiner opined that there was no evidence in the claims file that "the trauma suffered while in service could have any influence on the cataract, as it apparently did not involve direct trauma to the left eye."  He also noted that the Veteran suffered from near-absolute glaucoma in the left eye, which had progressed to near blindness since the June 2009 VA examination.  The examiner concluded that while the Veteran no longer had left eye cataract, whatever cataract he did have was noted as being present when he entered service, and was "congenital," as diagnosed by the initial examiner, "whose diagnosis [he was] in no position to dispute some 37 years later"

In an August 2015 VA examination addendum, the June 2015 VA examiner noted that a July 1978 report of medical examination diagnosed the Veteran with congenital cataract and amblyopia, with no mention of which eye was involved in the diagnosis.  He also noted a March 1982 diagnosis of left eye cataract, probably congenital, with no history of ocular injury; as well as a May 1982 report indicating left eye cataract, probably congenital.  Further, he remarked on the Veteran's November 2012 statement that his cataract in the left eye was first detected in 1981 or 1982 during service, which contradicted his July 1978 report of medical examination.  The examiner also related the Veteran's subjective history of falling off a truck during service and hitting his left forehead and general eye area, but noted that there was no clinical entry at any time regarding this particular injury and whether it involved the left eyeball itself.  Based on his review of the claims file, the VA examiner opined that the cataract in the left eye was "either congenital or traumatic (acquired)."  He found that although the Veteran reported a history of being struck in the left eye with a cricket ball as a child, there was no evidence in the claims file of "any additional ocular trauma."  As such, it was less likely as not that the Veteran's left eye cataract was "related to any in-service aggravation of a congenital or acquired disability."

The evidence in this case does not show that the Veteran's pre-existing left eye cataract underwent a worsening in severity during service.  STRs show that in July 1978, the Veteran's distant vison was 20/80 in the left eye, and while there appears to have been a worsening in May 1980 where distant vision was 20/100, in March 1981 distant vision was 20/60 in the left eye, a marked improvement over his July 1978 entrance examination.  Further, the VA examiner, who provided opinions in January 2009, June 2009, June 2015, and August 2015, found that there was no evidence in the claims file that "the trauma suffered while in service could have any influence on the cataract, as it apparently did not involve direct trauma to the left eye."  Specifically, he noted that while the Veteran claimed that he fell off a truck and stuck his left forehead and the general eye area during service, there was no evidence in the claims file of the alleged in-service incident, or indeed of any additional ocular trauma other than an incident with a cricket ball when the Veteran was a child.  The examiner also opined that the Veteran's left eye cataract was congenital, as diagnosed by the July 1978 and subsequent service treatment examiners, and found that it was less likely than not that the Veteran's left eye cataract was "related to any in-service aggravation of a congenital or acquired disability."

The Board notes that under 38 C.F.R. § 4.09, "mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes."  Further, the Board finds that the Veteran's pre-existing congenital left eye cataract was not aggravated by service, as evidenced by the July 1978 and March 1981 STRs, and the VA examiner's opinions. 

The only other direct evidence of a nexus between the Veteran's military service and his current left eye cataract consists of his own opinion.  However, diagnosing a left eye disability involves conducting and interpreting the complex results of ophthalmology evaluations.  Moreover, determining the etiology of such disorder involves consideration of the effect of trauma on the eyes and the natural progression of the disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the Board finds that the Veteran's congenital left eye cataract, which was noted upon entry into military service, did not permanently increase in severity during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left eye cataract.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right Shoulder Disability

The Veteran contends that he has a right shoulder disability that was incurred or a result of service.

STRs reflected normal evaluation for the shoulders in a December 1976 enlistment examination report, an August 1977 separation examination report, and a July 1978 entrance examination report.  In February 1982, the Veteran reported shoulder pain with heavy lifting; the impression was muscle strain.  In August 1983, the Veteran reported pain along the right shoulder blade.  An examination revealed no swelling or discoloration, good range of motion, and the same amount of discomfort when touching the right shoulder blade and the right side of the neck.  The Veteran was diagnosed with trapezius strain.  

Private treatment records in August 2008 revealed an x-ray showing mild bilateral arthritic changes, left worse than right.  Records in February 2009 reflected an insidious onset of shoulder pain beginning around February 2008.  In April 2011, the Veteran reported neck pain that radiated into his right shoulder and down his arm; he was diagnosed with cervical degenerative disc disease (DDD), with no mention of shoulder radiculopathy.

An April 2012 VA examination report reflected a diagnosis for mild degenerative disease of the right shoulder.  The examiner noted the Veteran's in-service incidents of shoulder pain after carrying heavy 5-gallon metal buckets and his in-service diagnosis of muscle strain.  He also noted the Veteran's statements that he had recurrent pain in the right shoulder with lifting or overhead use since service.  The examiner opined that the current right shoulder disability was not related to service because the Veteran's in-service muscle strain responded to modest treatment, and there was no record of treatment for right shoulder problems until 2008.  The examiner also noted that an extensive 2008 Social Security Administration disability evaluation did not mention shoulder pain.  The examiner further explained that x-rays in 2008 showed only slight or mild degenerative changes, which were compatible with the usual ageing process.  As such, it was less likely than not that the Veteran's current right shoulder disability was incurred in service or caused by his in-service injury.

Private treatment records in October 2012 revealed evidence of a superior labral anteroposterior tear, as well as infraspinatus and supraspinatus partial tears. 

During the December 2014 Board hearing, the Veteran testified that his shoulder disability was a result of continuing strain on his body during service, such as lugging gear, sometimes hundreds of pounds, up and down the mountains in Alaska.  

VA treatment records from 2013 to 2015 revealed that the Veteran continued to have right shoulder pain and was taking naproxen to help with pain management.  The records also reflected that the Veteran missed his orthopedic appointments in June and October 2014, and that he had been advised to undergo injections or surgery to relieve his chronic pain.  

The evidence in this case does not show that the Veteran's right shoulder disability is due to or a result of his military service.  The Board finds that the Veteran meets the in-service injury and current disability criteria for service connection.  The evidence shows that the Veteran was diagnosed with muscle strain and trapezius strain after he reported pain in the right shoulder greater than the left during service after lifting heavy things.  Further, an August 2008 x-ray revealed mild bilateral arthritic changes, left worse than right.  

However, the Veteran was first diagnosed with arthritis in August 2008, 22 years after his discharge.  As such, there is insufficient evidence to identify arthritis as having occurred during service or within the one-year presumptive period after discharge.  See 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a).  

In addition, the April 2012 VA examiner noted that the Veteran's in-service muscle strain responded to modest treatment, and there were no treatment records for right shoulder problems until 2008.  The examiner also opined that the August 2008 x-rays showed only slight or mild degenerative changes, which were compatible with the usual ageing process and that 2008 Social Security Administration disability evaluation records did not mention shoulder pain.  As such, it is less likely than not that the Veteran's current right shoulder disability was incurred or caused by his in-service injury, and service connection is not warranted.

The Board acknowledges the Veteran's contentions that his right shoulder disability is due to or a result of his in-service muscle and trapezius strain.  However, diagnosing a right shoulder disability involves conducting and interpreting the results of complex orthopedic evaluations.  Moreover, determining the etiology of such disorder involves complex medical considerations.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; see also Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the Board finds that the Veteran's right shoulder disability is not due to or a result of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. Increased Rating

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's left hilar calcification lung scars, status post tuberculosis, is currently rated as noncompensable under DC 6820.  He filed his claim for an increased rating in April 2011.  As a preliminary matter, the Board notes that DC 6820 relates to benign neoplasms in any specified part of the respiratory system, and instructs to evaluate using the appropriate respiratory analogy.  However, the evidence does not show that the Veteran suffers from any neoplasms in any specified part of his respiratory system.  Instead, it shows that the Veteran is status post tuberculosis, and the evidence does not substantiate that the Veteran has had active tuberculosis during any part of the period on appeal.  As such, the Board finds that the applicable rating criteria for the Veteran's left hilar calcification lung scars, status post tuberculosis is 38 C.F.R. § 4.97, DC 6731, which pertains to inactive chronic pulmonary tuberculosis that was initially evaluated after August 19, 1968.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

DC 6731 states that, depending on the specific findings, residuals of inactive tuberculosis should be rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under 38 C.F.R. § 4.97, DC 6600.

An August 2010 VA examination report reflected active tuberculosis in service, which was successfully treated.  The VA examiner noted that recent x-rays showed no evidence of active tuberculosis, but instead revealed mild hyperinflation, which together with the most recent pulmonary functioning tests (PFTs) was consistent with a diagnosis of early chronic obstructive pulmonary disorder (COPD).  However, the examiner noted that this early COPD was not caused by the Veteran's history of tuberculosis because we there was no evidence of active tuberculosis since he was treated with isoniazid (INH) for a positive purified protein derivative (PPD) during service.

Private treatment records in September 2010 revealed PFT results of FEV-1 of 85 percent predicted, or FEV-1/FVC of 72 percent.  Records in April 2012 revealed PFT results of pre-bronchodilator results of FEV-1 of 90 percent predicted, or FEV-1/FVC of 78 percent.  Post-bronchodilator results were not provided because the Veteran's primary doctor ordered the PFTs due to an acute respiratory infection. 

A May 2012 VA examination report reflected active tuberculosis in 1981 without evidence of tuberculosis at the present time.  The Veteran reported that he was currently using Albuterol inhaler, two puffs at night; and completing a course of antibiotics to treat an acute respiratory infection.  The VA examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, bronchodilators, outpatient oxygen therapy, or continuous oxygen therapy; but that he was using inhaled medications and antibiotics, the need for which was unrelated to his inactive tuberculosis.  X-rays in March 2012 were negative.  The examiner found that the Veteran's respiratory condition did not impact his ability to work.

A June 2015 VA examination report reflected a diagnosis of asthma.  The Veteran reported chronic coughing, and indicated he had been treated for bronchitis and now used inhalers.  He denied having been treated for tuberculosis since 2012.  The VA examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, bronchodilators, outpatient oxygen therapy, continuous oxygen therapy, or antibiotics; but that he was using inhaled medications intermittently.  X-rays in March 2012 were negative.  PFTs results in July 2014 showed FEV-1 of 96 percent predicted, or FEV-1/FVC of 96 percent.  The examiner noted that there was no evidence of active pulmonary tuberculosis found in this examination and that the Veteran recently had been diagnosed with asthma.  Nevertheless, the examiner noted that the Veteran's respiratory condition did not impact his ability to work.

An October 2015 VA examination addendum clarified that the Veteran's asthma was an obstructive airway condition unrelated to his left hilar calcification lung scars, status post tuberculosis.  The examiner explained that lung scars caused restrictive lung disease, and that there was no current evidence of worsening of prior residuals of pulmonary tuberculosis.  He stated that the pathophysiology of the Veteran's asthma was allergic in nature.

The evidence in this case does not show that a compensable rating is warranted at any point during the appeal period.  The VA examiners all found that the Veteran's tuberculosis remained inactive.  While the Veteran developed an acute respiratory infection in May 2012, the VA examiner stated that it was unrelated to his left hilar calcification lung scars, status post tuberculosis.  Further, while the June 2015 VA examiner noted that the Veteran had developed asthma, he explained that this was unrelated to the Veteran's inactive tuberculosis because it was an obstructive airway condition, and the Veteran's lung scars would cause restrictive lung disease.  

The Board acknowledges that the Veteran's statements that he experiences shortness of breath and that he believes that his left hilar calcification lung scars, status post tuberculosis warrant a compensable disability rating.  While he is certainly competent to report observable symptoms such as difficulty breathing, his report must be weighed against the objective evidence.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  In the present case, objective examinations of the Veteran's respiratory condition during the May 2012, June 2015, and October 2015 VA examinations revealed that the Veteran's current respiratory conditions were not a result of his service-connected left hilar calcification lung scars, status post tuberculosis, but a result of an acute upper respiratory infection and allergies. 

Based on the foregoing, the Board finds that a compensable rating for the Veteran's left hilar calcification lung scars, status post tuberculosis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for the Veteran's left hilar calcification lung scars, status post tuberculosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's left hilar calcification lung scars, status post tuberculosis, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left hilar calcification lung scars, status post tuberculosis, has not been manifested by any symptoms that would warrant an increased evaluation under an appropriate diagnostic code and the evidence shows that the Veteran's tuberculosis has remained inactive.  Significantly, the rating criteria provides for specific rating criteria with higher ratings where symptomatology of the appropriate degree is demonstrated.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected disabilities cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran does not contend he is unable to maintain substantially gainful employment because of his service-connected disabilities and the November 2014 and April 2015 examiners specifically found that the Veteran's respiratory conditions does not impact his ability to secure gainful employment.   


ORDER

Entitlement to service connection for a left eye cataract is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to a compensable rating for left hilar calcification lung scars, status post tuberculosis, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


